                             Case 19-11396-MFW                              Doc 344              Filed 01/28/20                 Page 1 of 9



                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF DELAWARE


In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                 Reporting Period: December 1 - December 31



                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document    Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached     Attached         Attached
Schedule of Cash Receipts and Disbursements                                             MOR-1                    X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                   X
   Schedule of Professional Fees Paid                                                   MOR-1b                   X
   Copies of bank statements                                                                                     X
   Cash disbursements journals                                                                                   X
Statement of Operations                                                                 MOR-2                    X
Balance Sheet                                                                           MOR-3                    X
Status of Postpetition Taxes                                                            MOR-4                                                X
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                    X
  Listing of aged accounts payable                                                      MOR-4                    X
Accounts Receivable Reconciliation and Aging                                            MOR-5                    X
Debtor Questionnaire                                                                    MOR-5                    X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


/s/ Jesse Glover __________________________                                             1/28/2020
Signature of Authorized Individual*                                                     Date


Jesse Glover______________________________                                              VP, Finance and Operations___________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                               MOR
                                                                                                                                                             (04/07)
                         Case 19-11396-MFW               Doc 344        Filed 01/28/20        Page 2 of 9



         In re HDR Holding, Inc., et al. (“Schramm” or “Debtors”)       Case No. 19-11396 (MFW) (Jointly Administered)
         Debtors                                                        Reporting Period: December 1 – December 31



         Listing of Debtor Entities and Notes to the Monthly Operating Report



         General:

         The report includes consolidated activity from the following Debtors and related case numbers:

         Debtors                                                                          Case #

         HDR Holding, Inc.                                                                19-11396

         Schramm Inc.                                                                     19-11397



         General Notes to the MOR:

         Debtor-in-Possession Financial Statements

         This Monthly Operating Report (“MOR”) has been prepared solely for the purpose of complying with the monthly
         reporting requirements applicable in the above-listed bankruptcy cases and is in a format deemed acceptable to the
         Office of the U.S. Trustee. The financial information contained herein is limited in scope and covers a limited time
         period. Such information is unaudited, preliminary and may not comply with accounting principles generally
         accepted in the United States of America (“U.S. GAAP”).

         The unaudited consolidated financial statements are derived from the Debtors’ books and records on a consolidated
         basis. Furthermore, the financial information contained herein has not been subjected to the same level of
         accounting review and testing that the Debtors apply in the preparation of their annual financial information in
         accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
         financial information may be subject to change, and these changes could be material.




25095242.1
                                 Case 19-11396-MFW                               Doc 344                   Filed 01/28/20                       Page 3 of 9



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                                   Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                                    Reporting Period: December 1 - December 31
                                      SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                       BANK ACCOUNTS                         CURRENT MONTH                       CUMULATIVE FILING TO DATE
                                           OPER.       PAYROLL      TAX    OTHER          ACTUAL              PROJECTED               ACTUAL                PROJECTED

CASH BEGINNING OF MONTH                   525,490.54         0.00           7,376.78            543,311                200,000              253,000               266,000


RECEIPTS
CASH SALES                                      0.00                                               0.00                   0.00         1,618,000.00           2,415,000.00
ACCOUNTS RECEIVABLE
LOANS AND ADVANCES
SALE OF ASSETS
OTHER (ATTACH LIST)                             0.00                                               0.00                                   -48,000.00
TRANSFERS (FROM DIP ACCTS)                      0.00                                               0.00                   0.00         5,575,000.00           6,000,000.00


  TOTAL RECEIPTS                                0.00                                               0.00                   0.00         7,145,000.00           8,415,000.00


DISBURSEMENTS
NET PAYROLL                                     0.00                                               0.00                   0.00         1,129,000.00           1,153,000.00
PAYROLL TAXES
SALES, USE, & OTHER TAXES                       0.00                                               0.00                   0.00            28,000.00             18,000.00
INVENTORY PURCHASES                             0.00                                               0.00                   0.00         2,520,000.00           2,972,000.00
SECURED/ RENTAL/ LEASES
INSURANCE                                       0.00                                               0.00                   0.00           692,000.00            337,000.00
ADMINISTRATIVE                                                                                                            0.00                                  10,000.00
SELLING                                         0.00                                               0.00                   0.00              2,000.00            10,000.00
OTHER (ATTACH LIST)                       326,650.00                            0.00         326,650.00                   0.00         2,390,797.74           3,941,000.00
                                                0.00
OWNER DRAW *
TRANSFERS (TO DIP ACCTS)


PROFESSIONAL FEES                               0.00                                               0.00                   0.00           370,434.50             40,000.00
U.S. TRUSTEE QUARTERLY FEES                                                                                                               49,107.04
COURT COSTS
TOTAL DISBURSEMENTS                       326,650.00                                         326,650.00                   0.00         7,181,339.28           8,481,000.00


NET CASH FLOW                            -326,650.00                                         -326,650.00                  0.00            -36,339.28            -66,000.00
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                       198,840.54         0.00           7,376.78         216,660.72            200,000.00            216,660.72            200,000.00
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                           THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                            326,650.00
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                     $
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                       $
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                    326650

**HDR Holding, Inc has no disbursements or cash receipts




                                                                                                                                                                             FORM MOR-1
                                                                                                                                                                                  (04/07)
                                              Case 19-11396-MFW                    Doc 344           Filed 01/28/20              Page 4 of 9



                                    In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                               Case No. 19-11396 (MFW) (Jointly Administered)
                                    Debtors                                                                                                Reporting Period: December 1 - December 31


                                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                                  This schedule is to include all retained professional payments from case inception to current month.

                                                            Amount                                     Check                       Amount Paid                           Year-To-Date
               Payee                 Period Covered        Approved               Payor          Number      Date              Fees       Expenses                   Fees          Expenses
Epiq Corporate Restructuring LLC            8/1/2019          25,785.22   HDR Holding Inc           136729   8/23/19          25,785.22            0.00               25,785.22            0.00
Epiq Corporate Restructuring LLC            7/1/2019          30,429.41   HDR Holding Inc           136736   8/26/19          30,429.41            0.00               56,214.63            0.00
Young Conaway Stargatt & Taylor, LLP        8/6/2019         274,526.76   HDR Holding Inc           136800    9/5/19         217,837.60        2,229.76              217,837.60        2,229.76
Epiq Corporate Restructuring LLC            9/1/2019          15,639.47   HDR Holding Inc           136888   9/17/19          15,639.47            0.00               71,854.10            0.00
Young Conaway Stargatt & Taylor, LLP       10/1/2019         100,863.21   HDR Holding Inc        Wire        10/8/19          77,708.80        3,727.21              295,546.40        5,956.97
Epiq Corporate Restructuring LLC           10/1/2019          18,998.49   HDR Holding Inc        Wire       10/23/19          18,998.49            0.00               90,852.59            0.00
Epiq Corporate Restructuring LLC           11/1/2019           7,686.44   HDR Holding Inc        Wire       11/15/20           7,686.44            0.00               98,539.03            0.00
Young Conaway Stargatt & Taylor, LLP       11/1/2019         166,906.54   HDR Holding Inc        Wire       11/15/20         122,538.80      13,733.04               418,085.20       19,690.01
PricewaterhouseCoopers LLP                 8/31/2019         191,660.13   HDR Holding Inc        Wire        11/5/19         151,942.40        1,732.13              151,942.40        1,732.13
PricewaterhouseCoopers LLP                 9/30/2019          35,604.26   HDR Holding Inc        Wire        11/7/19          27,770.40          891.26              179,712.80        2,623.39
FocalPoint Securities LLC                 11/27/2019         520,268.95   HDR Holding Inc        Wire       11/27/19         500,000.00            0.00              500,000.00            0.00
Young Conaway Stargatt & Taylor, LLP      10/31/2019          49,712.38   HDR Holding Inc        Wire        12/9/19          39,650.00          149.88              457,735.20       19,839.89
Epiq Corporate Restructuring LLC          12/11/2019           4,123.50   HDR Holding Inc        Wire       12/16/19           4,123.50            0.00              102,662.53            0.00
Pepper Hamilton LLP                        9/30/2019         502,304.84   HDR Holding Inc        Wire       12/23/19         242,663.81            0.00              242,663.81            0.00
Young Conaway Stargatt & Taylor, LLP        8/6/2019         274,526.76   HDR Holding Inc        Wire       12/23/19          37,224.79            0.00              494,959.99       19,839.89




                                                                                                                                                                                        FORM MOR-1b
                                                                                                                                                                                              (04/07)
                         Case 19-11396-MFW                     Doc 344           Filed 01/28/20             Page 5 of 9



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                            Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                             Reporting Period: December 1 - December 31

                                               STATEMENT OF OPERATIONS
                                                           (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                      Cumulative
REVENUES                                                                            Month                            Filing to Date
Gross Revenues                                                                                         (19.99)               3,279,951.06
Less: Returns and Allowances
Net Revenue                                                                                             -19.99               3,279,951.06
COST OF GOODS SOLD
Beginning Inventory                                                                                       0.00               8,276,711.32
Add: Purchases                                                                                            -                 1,936,460.63
Add: Cost of Labor                                                                                        -                   261,770.34
Add: Other Costs (attach schedule)                                                                        0.00
Less: Ending Inventory                                                                                    -                 7,785,929.84
Cost of Goods Sold                                                                                        -                (2,721,043.69)
Gross Profit                                                                                           (19.99)                558,907.37
OPERATING EXPENSES
Sales, Marketing, and Cust Service Expenses                                                               0.00                 517,919.87
Administrative Dept and Amortization of Intangibles                                                 296,798.04               2,615,074.94
Goodwill Impairment/Bargain Purches/Debt Forgiveness                                                      0.00                 280,021.04
Contributions
Employee Benefits Programs
Insider Compensation*
Insurance
Management Fees/Bonuses
Office Expense
Pension & Profit-Sharing Plans
Repairs and Maintenance
Rent and Lease Expense
Salaries/Commissions/Fees
Supplies
Taxes - Payroll
Taxes - Real Estate
Taxes - Other
Travel and Entertainment
Utilities
Other (attach schedule)                                                                                   0.00              18,031,110.43
Total Operating Expenses Before Depreciation                                                        296,798.04              21,444,126.28
Depreciation/Depletion/Amortization                                                                       0.00                 -83,806.34
Net Profit (Loss) Before Other Income & Expenses                                                   -296,818.03             -20,801,412.57
OTHER INCOME AND EXPENSES
Other Income (attach schedule)
Interest Expense                                                                                                                     0.00
Other Expense (attach schedule)
Net Profit (Loss) Before Reorganization Items                                                      -296,818.03             -20,801,412.57
REORGANIZATION ITEMS
Professional Fees                                                                                         0.00                 529,397.82
U. S. Trustee Quarterly Fees                                                                                                     2,275.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses                                                                             0.00                 531,672.82
Income Taxes
Net Profit (Loss)                                                                                  -296,818.03             -21,333,085.39

*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                            FORM MOR-2
                                                                                                                                                 (04/07)
                                       Case 19-11396-MFW                               Doc 344                 Filed 01/28/20                          Page 6 of 9



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                                                                               Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                                                                                Reporting Period: December 1 - December 31

                                                                                      BALANCE SHEET

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                         BOOK VALUE AT END OF                                           BOOK VALUE ON
                                              ASSETS                                                CURRENT REPORTING MONTH                                               PETITION DATE
Cash in Checking Accounts                                                                                                               278,227.47                                          271,642.90
Interest Bearing Cash Equivalents                                                                                                              -                                                    -
Accounts Receivable (Trade)                                                                                                                  (0.00)                                         172,220.22
Notes Receivable (Trade)-Current                                                                                                               -                                                    -
Allowance for Doubtful Accounts                                                                                                              (0.00)                                           (8,952.43)
Accounts and Notes Receivable-Net                                                                                                            (0.00)                                         163,267.79
Inventory-Raw Matl & Parts                                                                                                                 (207.31)                                       10,668,546.56
Inventory-Work In Process                                                                                                                     0.00                                         1,029,372.67
Inventory-Rigs, Loadsafes, & Other Equip                                                                                                      0.00                                         5,208,450.32
New Inventory-Gross (FIFO)                                                                                                                 (207.31)                                       16,906,369.55
Allowance for Obsolete Parts                                                                                                                   -                                          (8,829,658.23)
Reserve to Adjust to LIFO Carrying Value                                                                                                       -                                                    -
New Inventory-Net (LIFO)                                                                                                                   (207.31)                                        8,076,711.32
Used Rigs & Equip Held for Sale                                                                                                                -                                            200,000.00
Used Rigs & Equip Valuation Allowance                                                                                                          -                                                    -
Total Inventories-Net (LIFO)                                                                                                               (207.31)                                        8,276,711.32
Prepaid Taxes and Expenses                                                                                                                   (0.00)                                           52,569.05
Other Current Assets and ST Def Tax Assets                                                                                                   (0.21)                                               (0.21)
Total Current Assets                                                                                                                    278,019.95                                         8,764,190.85
Land                                                                                                                                           -                                                    -
Buildings & Improvements (Includes Leaseholds)                                                                                                 -                                            734,238.00
Machinery & Mfg Equipment                                                                                                                    (0.00)                                        6,555,929.87
Trucks, Lift Trucks, and Autos                                                                                                                0.00                                          219,310.28
Office and Data Processing Equip/Software                                                                                                     0.00                                         1,912,955.26
Other Fixed Assets & Capitalized Financing Costs (1)                                                                                           -                                           3,349,134.46
Plant, Equipment, Cap Financing Costs-Gross                                                                                                  (0.00)                                       12,771,567.87
Accumulated Depreciation and Amortization (2)                                                                                                (0.00)                                      (12,533,313.12)
Plant and Equipment-Net                                                                                                                      (0.00)                                         238,254.75
Goodwill and Intangible Assets Net                                                                                                            0.00                                                 0.00
I/C Investments In & I/C Due Fm Affiliates, Def Taxes & Oth                                                                              85,423.19                                        27,648,016.95
Total Assets                                                                                                                            363,443.14                                        36,650,462.55
                                  Liabilities & Stockholders Equity                                                                            -                                                    -
I/C Notes Payable                                                                                                                              -                                                    -
Current Maturities-Long Term Debt                                                                                                              -                                                    -
Accounts Payable                                                                                                                      6,619,500.69                                         8,971,246.99
Accrued Payroll & Payroll Taxes                                                                                                              (0.00)                                           37,061.29
Accrued Year End Bonus                                                                                                                         -                                                    -
Employee Payroll Deduction Liabilities                                                                                                      (58.42)                                            6,340.47
Withholding Taxes Payable                                                                                                                    (0.00)                                           15,284.43
Accrued Federal & State Income Taxes                                                                                                         (0.13)                                               (0.13)
Customer Deposits on New Rig Orders                                                                                                           0.00                                          782,090.81
Accrued Expenses & Othr Current Liabilities                                                                                           7,912,815.21                                         8,137,535.26
Total Current Liabilities                                                                                                            14,532,257.35                                        17,949,559.12
Senior Term Loan and Revolving Credit (3)                                                                                             3,800,000.00                                        19,825,823.96
DIP Loan                                                                                                                              4,000,000.00
Subordinated Long Term Debt Plus Accrued PIK & Interest                                                                              18,503,029.00                                        18,503,029.00
I/C Due To Affiliates, LT Def Tax Liab, & Other LT Liabilities                                                                       12,963,676.70                                        12,989,356.59
Total Liabilities                                                                                                                    53,798,963.05                                        69,267,768.67
Common Stock                                                                                                                                995.00                                              995.00
Additional Paid In Capital                                                                                                          130,904,334.98                                       130,904,334.98
Beginning Retained Earnings                                                                                                        (164,988,989.82)                                     (162,595,735.14)
Plus Net Income (Loss) Year To Date                                                                                                 (19,351,860.07)                                         (926,900.96)
Foreign Currency Translation Gain (Loss)                                                                                                       -                                                    -
Stockholders Equity                                                                                                                 (53,435,519.91)                                      (32,617,306.12)
Total Liabilities and Equity                                                                                                            363,443.14                                        36,650,462.55


*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                                                       (04/07)
                         Case 19-11396-MFW                    Doc 344             Filed 01/28/20             Page 7 of 9



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                              Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                               Reporting Period: December 1 - December 31

                                            SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                       Number of Days Past Due
                                                  Current          0-30             31-60           61-90           Over 90         Total
Accounts Payable                                            0.00          65,831.78       60,816.15       29,339.70       62,162.81       218,150.44
Wages Payable                                               0.00               0.00
Taxes Payable                                               0.00               0.00
Rent/Leases-Building
Rent/Leases-Equipment                                       0.00               0.00
Secured Debt/Adequate Protection Payments                   0.00               0.00
Professional Fees                                           0.00          65,831.78       60,816.15         29,339.70       62,162.81     218,150.44
Amounts Due to Insiders*                                    0.00               0.00
Other:__________________________
Other:__________________________
Total Postpetition Debts                                    0.00          65,831.78       60,816.15         29,339.70       62,162.81     218,150.44

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                           FORM MOR-4
                                                                                                                                                (04/07)
                         Case 19-11396-MFW                      Doc 344           Filed 01/28/20       Page 8 of 9



In re HDR Holding, Inc., et al. ("Schramm" or "Debtors")                                       Case No. 19-11396 (MFW) (Jointly Administered)
Debtors                                                                                        Reporting Period: December 1 - December 31



                                ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                     Amount
Total Accounts Receivable at the beginning of the reporting period                                              0.00
+ Amounts billed during the period                                                                              0.00
- Amounts collected during the period                                                                           0.00
Total Accounts Receivable at the end of the reporting period                                                    0.00

Accounts Receivable Aging                                                                              Amount
0 - 30 days old                                                                                                 0.00
31 - 60 days old                                                                                                0.00
61 - 90 days old                                                                                                0.00
91+ days old                                                                                                    0.00
Total Accounts Receivable                                                                                       0.00
Amount considered uncollectible (Bad Debt)                                                                      0.00
Accounts Receivable (Net)                                                                                       0.00

                                                       DEBTOR QUESTIONNAIRE

Must be completed each month                                                                            Yes                     No
1. Have any assets been sold or transferred outside the normal course of business              X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                    X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                                  X
   below.
4. Are workers compensation, general liability and other necessary insurance                   X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide               X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                                     FORM MOR-5
                                                                                                                                          (04/07)
                          Case 19-11396-MFW               Doc 344        Filed 01/28/20        Page 9 of 9



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re                                                         Chapter 11

         HDR HOLDING, INC., et al. 1                                   Case No.: 19-11396 (MFW)

                                    Debtors.                           (Jointly Administered)


                                       CERTIFICATION REGARDING STATUS
                                           OF POST-PETITION TAXES

                I, Jesse Glover, Vice President of Finance and Operations for the above-captioned
         debtors and debtors in possession (the “Debtors”), hereby certify as follows:

                  1. Due to delays in non-debtor affiliate Schramm Australia’s tax audit, the Debtors have
                     been unable to file certain of their tax returns for 2018. The following is a list of the
                     outstanding taxes for each Debtor as of today’s date:

                      a. Schramm, Inc.

                          i. Federal Tax Return
                         ii. New Jersey Corporation Business Tax Return
                        iii. Pennsylvania Corporate Tax

                      b. HDR Holding, Inc.

                          i.   Federal Tax Return
                         ii.   California Franchise
                        iii.   California Income Tax
                        iv.    Texas Franchise Tax

         Dated: January 28, 2020


                                                                         /s/ Jesse Glover
                                                                         Jesse Glover
                                                                         Vice President, Finance and Operations




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
         Chester, PA 19380.
24884077.1
